February 28, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Hotchkis & Wiley Funds (copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 77K of Form N-SAR, as part of the Form N-SAR of Hotchkis & Wiley Fundsdated February 28, 2013.We agree with the statements concerning our Firm in such Form N-SAR. Very truly yours, /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP
